Citation Nr: 0500465	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-21 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for gastritis.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability other than post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1945 
to January 1947 and from November 1948 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  (The veteran's claims file was temporarily 
transferred to the RO in Cleveland for adjudication by the 
Tiger Team and was subsequently returned to the jurisdiction 
of the RO in Wichita, Kansas.)  In that decision, the RO 
denied the veteran's petition to reopen his previously denied 
claims for service connection for gastritis and for a 
psychiatric disability other than PTSD.  Also in that 
determination, the RO denied service connection for PTSD.  

The Board notes that the current appeal includes the 
veteran's claim of entitlement to service connection for 
PTSD, a disability that was not considered by the RO in any 
prior final denial.  Thus, such is appropriately viewed as a 
new claim.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996).

The de novo claims of entitlement to service connection for a 
psychiatric disability other than PTSD, and PTSD will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In a November 1963 decision, the RO in St. Paul, 
Minnesota, denied service connection for gastritis and 
continued a previous denial of service connection for a 
psychiatric disability other than PTSD.  Although notified of 
the decision approximately five weeks later in January 1964, 
the veteran did not initiate an appeal of the RO's denial of 
his claims.  

3.  Evidence associated with the claims folder since the 
November 1963 rating decision denying service connection for 
gastritis is either cumulative or redundant of evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not 
present a reasonable possibility of substantiating the claim 
for service connection for gastritis.

4.  Evidence received since the November 1963 denial of 
service connection for a psychiatric disability other than 
PTSD raises a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disability 
other than PTSD.  


CONCLUSIONS OF LAW

1.  The November 1963 decision that denied service connection 
for gastritis and continued a previous denial of service 
connection for a psychiatric disability other than PTSD is 
final.  38 U.S.C.A. § 4005 (West 1958); 38 C.F.R. §§ 3.104, 
19.2 (1963); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  Evidence associated with the claims folder since the 
November 1963 rating decision is new, but not material, and 
so the requirements to reopen the claim for service 
connection for gastritis have not been met. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The evidence received since the RO's November 1963 
determination is new and material, and the claim for service 
connection for a psychiatric disability other than PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, and to inform the 
appellant whose responsibility it is to obtain the needed 
information.  The Board notes that the RO denied the 
veteran's claims to reopen in a November 2002 decision.  The 
RO notified him of the decision in December 2002.  Prior to 
reaching that decision, the record shows that the RO had 
issued a notice letter to the veteran in October 2002 that 
essentially complied with VCAA.  

The veteran subsequently filed a notice of disagreement, 
which was received by the RO in January 2003.  

The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103; he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence in the October 
2002 letter.  The letter stated that (1) the evidence needed 
to substantiate the veteran's claim was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  Although the 
letter did not specifically advise him to "provide any 
evidence in the claimant's possession that pertains to the 
claim", which was considered by the Court to be a fourth 
element of the Section 5103(a) notice, the July 2003 
statement of the case did include the text of 38 C.F.R. 
§ 3.159, from which the Court took that fourth element of 
notification.  Moreover, the veteran has provided information 
medical evidence regarding his treatment for the claimed 
disabilities.  The Board also notes that although the Court 
in Pelegrini I and again in Pelegrini II indicated that there 
was a fourth element of notification, VA General Counsel 
rendered a Precedential Opinion in February 2004, finding 
that 38 U.S.C. Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  Thus, under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.   

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
files.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

II.  New and material

In the November 1963 rating action, the St. Paul RO denied 
service connection for gastritis and continued a previous 
denial of service connection for a psychiatric disability 
other than PTSD.  The evidence available at that time with 
regard to the veteran's gastritis claim included service 
medical records that reflected treatment for acute 
noninfectious gastroenteritis in July 1946.  The veteran's 
abdominal wall and viscera were found to be normal at the 
subsequent examinations conducted in December 1946 (pursuant 
to his separation from his first period of active military 
duty), in November 1948 (pursuant to his enlistment into his 
second period of active military duty, and in June 1952 
(pursuant to his retirement from his second period of active 
military duty).  A private post-service medical record 
reflected treatment for hypertrophic gastritis in May 1963.  

According to the pertinent evidence available at the time of 
the November 1963 continued denial of service connection for 
a psychiatric disability other than PTSD, the examination 
conducted in December 1946 pursuant to the veteran's 
separation from his first period of active military duty 
demonstrated the presence of a mild anxiety state.  The 
report of the retirement examination conducted in June 1952 
indicates that the veteran was treated for a nervous 
condition in 1944.  The retirement examination demonstrated 
that the veteran's psychiatric system, at that time, was 
normal.  

In the November 1963 decision, the St. Paul considered this 
relevant evidence.  The St. Paul RO notified the veteran of 
the decision approximately five weeks later in January 1964, 
and the veteran did not initiate an appeal of the denial.  
With regard to the veteran's gastritis claim, the RO 
determined that the records did not reflect an association 
between the one-time recent episode of treatment for 
hypertrophic gastritis in May 1963 and the one time in-
service episode of treatment for acute noninfectious 
gastroenteritis in July 1946.  With regard to the veteran's 
psychiatric claim, the RO held that additional records 
received since the original denial of this issue in April 
1947 did not show post-service treatment for a psychiatric 
disability other than PTSD.  The RO concluded, therefore, 
that the evidence contained in the claims folder in November 
1963 did not reflect a currently diagnosed psychiatric 
disability.  As such, the RO denied service connection for 
gastritis and continued the previous denial of service 
connection for a psychiatric disability other than PTSD.  

The St. Paul RO's November 1963 denial of service connection 
for gastritis and continued denial of service connection for 
a psychiatric disability other than PTSD is final.  
38 U.S.C.A. § 4005 (West 1958); 38 C.F.R. §§ 3.104, 19.2 
(1963); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  However, the 
veteran may reopen his claims by submitting new and material 
evidence.  38 C.F.R. § 3.156(a) (2004).  New evidence is 
defined as existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

In July 2002, the veteran filed a request to reopen his 
service-connection claims for gastritis and an anxiety 
disorder.  In support of his request, the veteran identified 
current VA and non-VA medical records that document his 
recent treatment for these disorders.  The records show a 
diagnosis of gastrointestinal problems, as well as 
psychiatric problems.  The RO denied the veteran's claims, 
which he timely appealed.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The Board observes that new evidence is now defined as 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

III.  Gastritis

Additional evidence received since the prior final denial of 
service connection for gastritis in the present case includes 
multiple private medical records dated approximately from 
March 1988 to October 2002, which reflect treatment and 
evaluation of a gastrointestinal disorder variously 
characterized as an active ulcerative esophagitis, a hiatal 
hernia, mild antral erosive gastritis, mild duodenal bulb 
duodenitis, gastrointestinal bleeding secondary to an 
esophageal ulceration, an acute distal esophageal ulcer, 
recurring esophageal stricture, foreign body of the esophagus 
(at the gastroesophageal junction which had pushed through 
the stomach), gastric antral ulcers, stricture of the 
gastroesophageal junction, and severe esophageal reflux 
disease.  

These documents were not available to or evaluated by agency 
decision makers in the past.  Accordingly, the Board finds 
that these documents are new evidence.  As noted, however, 
this does not end the inquiry, as the Board must still 
determine whether any of this new evidence is also material.

To that end, the Board cannot determine that any of the newly 
received evidence of record is material to the veteran's 
claim for service connection for gastritis.  Since the basis 
for the prior final denial was a lack of evidence linking a 
current disorder to a one-time treatment during the veteran's 
first period of service, in order to raise a reasonable 
possibility of substantiating the claim there needs to be 
medical evidence that a current diagnosis of gastritis is 
related to a disorder during service.  The veteran's record 
of VA and non-VA treatment submitted after the last final 
decision in 1963 does not contain any information tending to 
suggest that the veteran's current stomach disorder is 
related to a diagnosed disorder during service.  

The veteran was treated during his first period of service 
for gastrointestinal complaints.  There is no subsequent 
documentation revealing a diagnosis of gastritis for the 
remainder of the veteran's first period of service or during 
his second period of service.  The Board finds that none of 
this information is material evidence relating to an 
unestablished fact necessary to substantiate the claim; 
rather, this information is only cumulative and redundant of 
evidence previously of record showing no relation of a 
current disorder to the veteran's period of service.  

Thus, the additionally received evidence does not raise a 
reasonable possibility of substantiating the claim.  The 
Board therefore finds that because only new, but not 
material, evidence has been received to support the veteran's 
claim, his request to reopen the claim of entitlement to 
service connection for gastritis is denied.

IV.  Psychiatric disorder

Additional evidence received since the last prior final 
denial of service connection for a psychiatric disability 
other than PTSD in the present case includes private medical 
records dated from June 1996 to February 2003 which reflect 
treatment for, and evaluation of a psychiatric disability 
variously diagnosed as a situational depressive reaction and 
a chronic anxiety disorder.  Specifically, in a February 2003 
letter, a private physician explained that she had treated 
the veteran for approximately 13 years and that she had 
"reviewed records prior to that."  Additionally, this 
doctor noted that the veteran "has had intermittent 
complaints of anxiety in all the years reviewed from 1986 to 
the present.  Prior to this, he had problems with severe 
stress and had 'a nervous breakdown.'"  

As previously noted in this decision, in November 1963, the 
St. Paul RO continued a previous denial of service connection 
for a psychiatric disability other than PTSD on the basis 
that the relevant evidence available did not support a 
finding that the veteran had such a disability associated 
with his service, including the acute in-service episode of 
treatment for a mild anxiety state.  Significantly, the 
additional evidence received since the St. Paul RO's November 
1963 decision reflects a long history of post-service 
psychiatric treatment.  According to a letter submitted by 
J.J.S, M.D., (Dr. S.) the veteran reported a history of 
anxiety since service.  Furthermore, in a February 2003 
letter, C.G., M.D., diagnosed the vet with a chronic anxiety 
disorder that could be classified as post-traumatic stress 
disorder. 

As such, in light of the veteran's December 1946 service 
discharge examination report that reflects a diagnosis of 
anxiety state mild, the Board finds that these post-service 
medical reports are clearly probative of the central issue in 
the veteran's case for service connection for a psychiatric 
disability other than PTSD.  As such, the Board finds that 
these additional documents raise a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disability other than PTSD.  See, 38 C.F.R. 
§ 3.156(a) (2004).

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
psychiatric disability other than PTSD in November 1963 is 
new and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claims for service connection 
for a psychiatric disability other than PTSD.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for gastritis is denied.

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disability other than PTSD, the appeal is 
granted to this extent only.  




REMAND

As the Board has noted in this decision, service medical 
records reflect treatment for a mild anxiety state.  
Additional relevant private post-service medical records 
dated from June 1996 to February 2003 reflect treatment for, 
and evaluation of, a psychiatric disability variously 
diagnosed as a situational depressive reaction and a chronic 
anxiety disorder, with possible PTSD.  

Further review of the claims folder indicates that the 
veteran has not been accorded relevant VA examination for his 
claimed psychiatric disabilities.  A remand is necessary, 
therefore, to accord him an opportunity to undergo such 
evaluations.  The VA examinations conducted pursuant to this 
remand should include opinions (from the examiners) regarding 
the etiology of any diagnosed psychiatric disabilities, 
including PTSD.  

With regard to the claim of entitlement to service connection 
for PTSD, the Board acknowledges that, in the February 2003 
letter, the private physician who has treated the veteran for 
the past 13 years expressed her opinion that the veteran 
"has a chronic anxiety disorder and it could be classified 
as [PTSD]."  However, the claims folders contain no other 
records of treatment for, or evaluation of, diagnosed PTSD.  
On remand, therefore, the veteran should be provided with an 
opportunity to submit information, or evidence, regarding a 
diagnosis of PTSD as well as any post-service treatment for, 
or evaluation of, such a diagnosed disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all health care providers 
(VA and non-VA) who have rendered 
psychiatric treatment to him since 
December 1997.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folders.

2.  If any records are received (pursuant 
to paragraph 1 of this Remand) which 
reflect a diagnosis of PTSD, the RO 
should undertake any efforts deemed 
necessary to verify the veteran's claimed 
in-service stressors.  All relevant 
evidence obtained pursuant to such 
efforts should be associated with the 
veteran's claims folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
The examiner should specifically state 
whether a diagnosis of a psychiatric 
disability other than PTSD is appropriate 
and whether a diagnosis of PTSD is 
appropriate.   
 
If the examiner concludes that a 
diagnosis of a psychiatric disability 
other than PTSD is appropriate, he/she 
should express an opinion as to whether 
it is at least as likely as not that any 
such diagnosed psychiatric disability 
(other than PTSD) found on examination is 
associated with the veteran's active 
military service, including the in-
service episode of treatment for a mild 
anxiety state.  

If the examiner concludes that a 
diagnosis of PTSD is appropriate, he/she 
should specify which stressor(s) was 
(were) used as the basis for the 
diagnosis, whether the stressors found to 
be established by the record were 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  (The RO 
should inform the examiner that only a 
stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.)  

4.  The RO should then re-adjudicate the 
issues of entitlement service connection 
for a psychiatric disability other than 
PTSD, and PTSD.  If the decisions remain 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


